ORDER
This case, unfortunately, fell through the cracks, but this order, finally, closes it.
On March 21, 2006, we issued an opinion affirming the conviction of Richard Connors. United States v. Connors, 441 F.3d 527 (7th Cir.2006). But we also ordered a limited remand pursuant to United States v. Paladino, 401 F.3d 471 (7th Cir.2005), so the district court could tell us if the sentence Connors received would be different in light of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). On February 20, 2007, the district court responded to our order and concluded that it would have imposed the same sentence had it known that the sentencing guidelines were advisory, rather than mandatory. On February 27, 2007, we invited the parties, if they wished, to respond to the district court’s order. Mr. Connors responded with a “Statement of Position” on March 6, 2007. The government did not respond, and we didn’t act promptly on the matter. But today we act on the matter, albeit not very promptly.
Having considered the matter, we conclude that Mr. Connors received a reasonable sentence. Accordingly, the sentence imposed by the district court is AFFIRMED.